 

EXHIBIT  10.16

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

            THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the
“Agreement”) is entered into between Merit Medical Systems, Inc., a Utah
corporation (“Employer”), and B. Leigh Weintraub (“Employee”).

Definitions

Employer:  As used herein, the term “Employer” shall mean and refer to Merit
Medical Systems, Inc., a Utah corporation.

Affiliate:  As used herein, the term “Affiliate” shall mean and refer to any
officer, director, shareholder, employee, and/or agent of Employer (prior to or
as of the Date of this Agreement); and/or any subsidiary, division, or affiliate
of Employer (including without limitation any officer, director, shareholder,
employee, and/or agent of any such subsidiary, division, or affiliate); and/or
any entity (including without limitation any officer, director, shareholder,
employee, and/or agent of such entity) in which Employer owns, directly or
indirectly, a legal or beneficial interest (whether in whole or in part); and/or
any individual or entity (including without limitation any officer, director,
shareholder, employee, and/or agent of such entity) that owns, directly or
indirectly, a legal or beneficial interest (whether in whole or in part) in
Employer.

Background

Employer has terminated Employee’s employment, effective February 10, 2007, (the
“Termination Date”).  By this Agreement, and the sums paid to or for the benefit
of Employee hereunder, Employer and Employee intend to resolve any and all
disputes of any kind or character, if any, between them, including without
limitation any and all disputes arising from or related to Employee’s employment
with Employer or any Affiliate, the termination of that employment, or
otherwise.  Accordingly, Employer and Employee hereby agree as follows:

Agreement

1.     Payment to Employee and Insurance Coverage.

a.         Payment.   Employer shall pay Employee the sum of Three Hundred
Thousand Dollars and No Cents ($300,000.00) payable in 39 equal, bi-weekly
installments in the amount of $7,692.31 consistent with Employer’s regular and
customary payroll practices, with the first payment to occur on Employer’s first
regular payroll immediately following the Termination Date and continuing
thereafter until paid in full (the “Payout Period”).

b.         COBRA Election.   If Employee properly elects continuation coverage
under Employer’s group medical and/or dental insurance plan pursuant to Sections
601 through 607 of the Employee Retirement Income Security Act of 1974, as
amended (“COBRA”), Employer will pay that portion of the premium which Employer
paid on behalf of Employee and Employee’s enrolled family members prior to the
Termination Date through the earlier of (a) August 31, 2008;  (b) the date
Employee first becomes eligible for coverage under any group health plan
maintained by another employer of Employee or her spouse; or (c) the date such
COBRA continuation coverage otherwise terminates as to Employee under the
provisions of Employer’s


--------------------------------------------------------------------------------


 

group medical and/or dental insurance plan.  Nothing herein shall be deemed to
extend the otherwise applicable maximum period in which COBRA continuation
coverage is provided or supersede the plan provisions relating to early
termination of such COBRA continuation coverage. Employee agrees that her
portion of the premium for such coverage, if any, shall be deducted from the
payments payable to Employee under Section 1.a. above.    Payment of any monies
to or on behalf of Employee under this Section 1 shall be subject to all
applicable federal, state, and local payroll withholding taxes.

c.                                       Medical Plan Election.

i.                                          In lieu of electing health insurance
under COBRA continuation coverage under Section 1(b), Employee may elect another
medical insurance option.  Subject to the terms, conditions and limitations set
forth in Employer’s group medical insurance plan (the “Medical Plan”), Employee
shall be entitled to continuing coverage under the Medical Plan for herself and
her spouse (“Retiree Coverage”) until Employee attains age 65, or the date
Employee first becomes qualified for and accepts coverage under any group health
plan maintained by another employer of Employee or her spouse.  After 2007, the
Retiree Coverage is also contingent upon the continuing willingness of the
insurance companies that insure Employer’s active employees under the Medical
Plan (either fully or on a stop-loss basis) to also insure the Retiree Coverage;
provided, however, that Employer shall use commercially reasonable efforts to
cause the medical insurance companies that insure the Medical Plan to also offer
such insurance for Retiree Coverage.  In the event of any merger of Employer
into another entity or sale of Employer or its assets to another entity,
Employer shall use its commercially reasonable efforts to cause the surviving or
acquiring entity to continue the Medical Plan and assume the obligation to
provide the Retiree Coverage thereunder.  Retiree Coverage does not include
coverage under Employer’s group dental insurance plan and Employee may not
increase her Retiree Coverage to “family coverage” or otherwise add other
dependents to that coverage.

ii.                                       For each month of Retiree Coverage
through August 2008, Employee shall pay to Employer the same
Employer-established monthly amount that active salaried employees of Employer
must pay for comparable “employee plus spouse”  medical coverage under the
Medical Plan, and Employer shall pay or otherwise bear the balance of the
monthly premium cost.  For Retiree Coverage after August 2008, Employee shall
pay the entire monthly premium cost for that Retiree Coverage.  Employee
acknowledges that the total monthly premium cost for Retiree Coverage initially
will be ten (10) percent higher than the costs Employee and Employer currently
pay for similarly situated active employees, and that the premium cost is
subject to further increases, including disproportionate increases, after 2007. 
If in the future the Medical Plan becomes self-insured, the monthly “premium”
for Retiree Coverage shall be established


--------------------------------------------------------------------------------


 

                                                by Employer in the same manner
as applies to the computation of self-insured COBRA premiums under Section
604(2) of Employee Retirement Income Security Act of 1974 (“ERISA”).  Employee’s
failure to pay her share of any monthly premium to Employer by 20th day of the
calendar month to which the payment relates shall result in termination of the
Retiree Coverage effective as of the end of that month. Employee may waive and
terminate the Retiree Coverage at any time upon 30 days advance written notice
to Employer.  This Section 1(c) is not intended to provide Employee with rights
in excess of those provided under the Medical Plan or to preclude Employer from
changing insurance companies, modifying its group medical insurance program in
any manner or amending the Medical Plan.  In the event of any conflict between
this Section 1(c) and the Medical Plan, as amended from time to time, the
provisions of the Medical Plan shall govern and control.

iii.                                    As a result of her termination of
employment, Sections 601 through 607 of ERISA (known as “COBRA”) permit Employee
and her spouse to elect certain continuation coverage under the Medical Plan and
Employer’s dental and other group health plans, subject to the terms,
limitations and conditions set forth in COBRA.  Employee acknowledges and agrees
that any election of COBRA continuation coverage under the Medical Plan by her
or her spouse in connection with her termination of employment with Employer
shall result in immediate termination of Retiree Coverage under the Medical
Plan.

2.     Review and Revocation.  Employee understands and agrees that she has 21
days from the date she receives this Agreement to consider the terms of and to
sign this Agreement.  Employee understands that, at her sole and absolute
discretion, she may sign this Agreement prior to the expiration of the 21 day
period.

Employee further acknowledges and understands that she may revoke this Agreement
for a period of up to 7 days after she signs it (not counting the day it was
signed) and that the Agreement shall not become effective or enforceable until
the 7-day revocation period has expired.  To revoke this Agreement, Employee
must give written notice stating that she wishes to revoke the Agreement to
Rashelle Perry, Chief Legal Officer, Merit Medical Systems, Inc., 1600 Merit
Drive, South Jordan, UT 84095, Telefax: 801/208-4302.   If Employee mails a
notice of revocation to Employer, it must be postmarked no later than 7 days
following the date on which she signed this Agreement (not counting the day it
was signed) or such revocation shall not be effective.

3.     Release of All Claims.  In consideration for the payments stated in
Section 1 and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee, for herself and her
heirs, assigns, and all persons and entities claiming by, through, or under her,
hereby irrevocably, unconditionally, and completely releases, discharges, and
agrees to hold Employer and its Affiliates, individually or in any combination
thereof (hereinafter collectively referred to as “Releasees”), harmless of and
from any and all


--------------------------------------------------------------------------------


 

claims, liabilities, charges, demands, grievances, and causes of action of any
kind or nature whatsoever, including without limitation claims for contribution,
subrogation, or indemnification, whether direct or indirect, liquidated or
unliquidated, known or unknown, which Employee had, has, or may claim to have
against Releasees (hereinafter collectively referred to as “Claim(s)”).

The release, discharge, and agreement to hold harmless set forth in this Section
3 includes without limitation any Claim(s) that Employee has, had, or may claim
to have against Releasees (a) for wrongful termination or discharge, negligent
or intentional infliction of emotional distress, breach of express or implied
contract of employment (including without limitation any Claim(s) under any
written or oral agreement of any type or kind, or otherwise), breach of the
covenant of good faith and fair dealing, estoppel, defamation, breach of
privacy, whistleblowing, employment-related torts, negligence, or personal
injury (whether physical or mental); (b) for any Claim(s) arising under federal
or state law, including without limitation Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, (c) the
Age Discrimination in Employment Act, the Utah Antidiscrimination Act, or any
other federal, state, or local law prohibiting discrimination or harassment on
the basis of race, color, religion, sex, age, national origin, disability, or
any other protected group status; (d) for any Claim(s) arising under the
Employee Retirement Income Security Act (“ERISA”), (e) for any Claim(s) arising
under the Family and Medical Leave Act or any similar family, medical, school,
or other leave law under any Utah state, county, or city law or ordinance; (f)
for any Claim(s) for attorney’s fees or costs, and (g) for any other Claim(s) in
any way related to or arising out of Employee’s employment with Employer or the
termination of that employment.

Nothing in this Agreement waives Employee’s rights, if any, to continue
Employee’s participation in Employer’s group health insurance plan, as allowed
by COBRA and the terms, conditions, and limitations of the plan.

Employer agrees to hold Employee harmless of and from any and all claims,
liabilities, charges, demands, grievances, and causes of action of any kind or
nature whatsoever, including without limitation claims for contribution,
subrogation, or indemnification, whether direct or indirect, liquidated or
unliquidated, known or unknown, which Employer had, has, or may claim to have
against Employee (hereinafter collectively referred to as “Claim(s)”).

4.     Full and Complete Release.  Employee understands and agrees that she is
releasing and waiving Claim(s) that she does not know exist or may exist in her
favor at the time she signs this Agreement which, if known by her, would
materially affect her decision to sign this Agreement.  Nonetheless, for the
purpose of implementing a full and complete release and discharge of Releasees,
Employee expressly acknowledges that the release set forth in Section 3 is
intended to include in its effect, without limitation, all Claim(s) which
Employee does not know or suspect to exist in her favor and that the release set
forth in Section 3 contemplates the extinguishment of any such Claim(s).

5.     Covenant of Confidentiality.  Employee agrees that, as a material term of
this Agreement and to protect the goodwill, the Confidential Information (as
defined below), and the business of Employer, Employee shall not, from the date
of this Agreement through the end of the Payout Period or at any time
thereafter, without the express, prior written consent of the Chief Executive
Officer of Employer: (i) ever reveal, disclose, furnish, make accessible, or
disseminate any of Employer’s Confidential Information or any other matter
concerning the


--------------------------------------------------------------------------------


 

business affairs of Employer or of any customer or vendor of Employer or (ii)
ever use or exploit any of Employer’s Confidential Information or any other
matter concerning the business affairs of Employer or of any customer or vendor
of Employer for the personal and/or financial use, gain, or benefit of Employee
or of any other person or entity or for any other purpose.

For purposes of this Agreement, “Confidential Information” means names,
addresses, telephone numbers, contact persons, and other identifying and
confidential information about persons, firms, corporations, and/or other
entities that are customers, accounts, licensors, vendors, and/or suppliers of
goods or services to or of Employer; customer lists; details of client or
consultant contracts; details of customer usage; non-public pricing policies;
operational methods; marketing plans or strategies; operational or manufacturing
systems, processes or strategies;  product and program developments and plans;
research projects; technology and technical processes; business acquisition
plans; personnel information and plans, including without limitation
compensation and contract terms; methods of production; inventions;
improvements; designs; original works of authorship; derivative works; formulas;
processes; compositions of matter; computer software and related information,
including without limitation programs, code, concepts, methods, routines,
formulas, algorithms, designs, specifications, architectures, or inventions
embodied therein, as well as all data, documentation, and copyrights related
thereto; patent applications; databases; mask works; trade secrets; know-how;
ideas; service marks; planned or proposed Website ideas and plans, including but
not limited to look and feel; and other intellectual property or proprietary
information rights and any and all rights, applications, extensions and renewals
in connection therewith (either proposed, filed, or in preparation for filing);
and financial information and general confidential business information of the
Employer.  Such information is confidential and unique, not generally known in
the industry, and gives the Employer a competitive advantage and significantly
enhances the Employer’s goodwill.

Notwithstanding the foregoing, Confidential Information excludes information not
protected by trademark, copyright, patent, or other similar state, federal, or
worldwide protection and that, through no fault of Employee, is generally known
to the public, is generally employed in the medical device or equipment
manufacturing industry at or after the time Employee first learns of such
information, or generic information or knowledge which the Employee would have
learned in the course of similar employment or work elsewhere in the medical
device or equipment manufacturing industry; provided, however, that Employee
shall bear the burden of proving that any information disclosed or used by
Employee does not meet the definition of Confidential Information set forth
above and/or that the disclosure or use of Confidential Information occurred
through no fault of Employee.

6.     Return of Goods to Employer.  Employee covenants and represents that she
has returned to Employer all Confidential Information, all company credit cards,
Employee Badge, and office keys, that she obtained or that were made available
to her as a consequence of her employment with Employer.

7.     Limited Covenant Not to Compete.  Employee acknowledges that ICU Medical,
Inc. is a direct competitor of Employer and that any association by Employee
with ICU Medical, Inc. would likely require Employee to disclose or to rely on
information protected by Section 5 of this Agreement in the satisfactory
performance of her job and/or consulting services for ICU Medical, Inc. 
Accordingly, to protect the goodwill, the Confidential Information, and the
business of Employer, Employee hereby agrees that, from the date of this
Agreement through the

 


--------------------------------------------------------------------------------


 

end of the Payout Period, Employee shall not, either directly or indirectly, be
an employee of, provide consulting services of any kind or character to, or in
any way be connected with ICU Medical, Inc. or any subsidiary of ICU Medical,
Inc. without the prior written consent of the Chief Executive Officer of
Employer.  Except as specifically set forth herein this Agreement, Employee may
accept employment with or act as a consultant to any other individual or entity
provided that Employee will not, by satisfying in good faith the obligations of
her position or responsibilities with such individual or entity, reasonably be
likely to violate the provisions of Section 5 this Agreement.

8.     Wages and Commissions Paid in Full.  Except as specifically set forth in
Section 1 above, Employee acknowledges that she has received all monies due and
owing to Employee from Employer, including without limitation any monies due and
owing to Employee for wages, accrued but unused vacation benefits, commissions,
or otherwise and that she has no claim against Employer whatsoever for the
payment of any further wages, commissions, vacation benefits, or other monies
except as specifically set forth in Section 1.  Employee acknowledges and agrees
that, during the Payout Period or thereafter, she shall not be eligible for
vacation, sick leave, retirement, life insurance, disability insurance, worker’s
compensation, or any other benefit that is or may become available to employees
of Employer.

9.     Agreement Confidential.  This Agreement is confidential information owned
by Employer.  Employee agrees that she shall not disclose the terms of this
Agreement except to the extent required by law.  Notwithstanding the foregoing,
Employee may disclose the terms of this Agreement to her spouse, attorney,
and/or tax advisor.  If Employee discloses the terms of this Agreement to her
spouse, attorney, and/or tax advisor, she will advise such person that, as a
condition of such disclosure, she must not disclose the terms of this Agreement
except to the extent required by law.

10.  Nondisparagement.  Employee and Employer each covenant that, as an agreed
on material term of this Agreement, neither party will make any disparaging
remarks about the other party, (or any director, officer, or employee of
Employer), and shall refrain from saying or doing anything that could in any way
hold either Employee or Employer (or any director, officer, or employee of
Employer) up to disrepute in the eyes of any other person or entity or that
could in any way interfere with Employer’s current or future business plans or
activities.

11.  Not an Admission.  This Agreement does not constitute an admission by
Releasees, and Releasees specifically deny, that Releasees have violated any
contract, law, or regulation or that they, it, or s/he has discriminated against
Employee or otherwise infringed on Employee’s rights and privileges or done any
other wrongful act.

12.  Severability.  If a court of competent jurisdiction shall find that the
provisions of Section 3 of this Agreement are unenforceable, whether in whole or
in part, then Employer shall have the right, at its sole option, to rescind this
Agreement and to cease any payments due and/or to recover from Employee all sums
paid by Employer to Employee under Section 1 of this Agreement provided,
however, that the provisions of this sentence shall not be enforceable to the
extent prohibited by the Age Discrimination in Employment Act or other
applicable law.  Except as set forth in the immediately preceding sentence, if
any part of this Agreement is found to be unenforceable, the other provisions
shall remain fully valid and enforceable.  It is the intention and agreement of
the parties that all of the terms and conditions hereof be enforced to the
fullest extent permitted by law.


--------------------------------------------------------------------------------


 

13.  Entire Agreement.  This Agreement constitutes the entire integrated
understanding between the parties regarding the subject matter hereof and
supersedes all negotiations, representations, prior discussions, and preliminary
agreements between the parties with respect to the subject matter hereof.  No
promise, representation, warranty, or covenant not included in this Agreement
has been or is relied upon by either party.   Notwithstanding any statute or
case law to the contrary, this Agreement may not be modified except by a written
instrument signed by each of the parties, whether or not such modification is
supported by separate consideration.

14.  Governing Law.  Notwithstanding any conflict of laws provisions to the
contrary, this Agreement shall be governed by the laws of the State of Utah, and
each party hereby expressly submits itself or herself to the exclusive, personal
jurisdiction of the courts situate in the State of Utah with respect to any and
all claims, demands, and/or causes of action asserted or filed by any party in
any way relating to, or arising out of, this Agreement or the subject matter
hereof.

15.  Waiver.  Any waiver by any party hereto of any breach of any kind or
character whatsoever by any other party, whether such waiver be direct or
implied, shall not be construed as a continuing waiver of, or consent to, any
subsequent breach of this Agreement on the part of the other party.  In
addition, no course of dealing between the parties, nor any delay in exercising
any rights or remedies hereunder or otherwise, shall operate as a waiver of any
of the rights or remedies of the parties.

16.  Binding Nature.  This Agreement shall inure to and bind the heirs,
devisees, executors, administrators, personal representatives, successors, and
assigns (as applicable) of the respective parties hereto.

17.  Headings.  The headings contained in this Agreement are for ease of
reference only and shall not limit or otherwise affect the interpretation of
this Agreement.

18.  Attorney’s Fees.  If a civil action or other proceeding is brought to
enforce this Agreement, the prevailing party shall be entitled to recover
reasonable attorney’s fees, costs, and expenses incurred, in addition to any
other relief to which such party may be entitled.

19.  Knowing and Voluntary Execution.  Employee acknowledges that she has read
this Agreement carefully and fully understands the meaning of the terms of this
Agreement.  Employee acknowledges that she has signed this Agreement voluntarily
and of her own free will and that she is knowingly and voluntarily releasing and
waiving all Claim(s) that she has or may have against Releasees.  Employee
further acknowledges that she has been advised, by this Agreement, to consult
with an attorney of her choice prior to signing this Agreement.  Each party
agrees that she or it shall be solely responsible for any attorney’s fees
incurred by that party in the negotiation and execution of this Agreement.

 

EMPLOYEE

 

 

 

 

 

 

DATED: 3/6/2007

 

/s/ B. Leigh Weintraub

 

 

B. Leigh Weintraub

 

 

 

 


--------------------------------------------------------------------------------


 

 

EMPLOYER

 

 

 

 

 

Merit Medical Systems, Inc.,

 

 

 

 

 

 

DATED: 2/20/2007

 

/s/ Fred P. Lampropoulos

 

 

Fred P. Lampropoulos

 


--------------------------------------------------------------------------------